DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection of the previous action is obviated by the applicant’s terminal disclaimer of 9/8/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the smaller” in line 7 which lacks antecedent basis. And line 13 contains “the undercut surface” which lacks antecedent basis.  
Claims 2-11 are rejected for depending from claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 444,042 to Brock.
Regarding claim 1, Brock discloses a panel joined with a second panel (fig. II: two panels B) having top and underside, opposite edges, edge breaks (bevels at tops), a first panel (fig. II right most panel) having an edge break larger than the edge break of a second (middle panel, fig. II) panel (see edge breaks c’, right most panel is larger at c’), and a lower part of the large edge break is overlapped by the small edge break (see lower section of c’ of larger break being overlapped by c’ on second panel), the small edge break has an undercut (see area of middle panel, at “c” on bottom right) with a surface.  Additionally, an overlap area is formed when connected (overlap of c’ and c lines of both right and middle panels), the smaller edge break, on the middle panel, and the larger edge break, on the right panel, and the larger edge break only has an end in 
Regarding claim 2, the panels have an undercut contour (fig. II: second panel where “c’” is located) which is lateral in an upper region (top half) near the panel top and the small edge break is upward from this contour (fig. II: see where “s” is located).
Regarding claim 3, the edge breaks are bevels.
Regarding claim 4, the lateral projections of the contour has a locking surface toward the panel underside (see locked condition with c’ to c’ and c to c at the bottom, fig. II).
Regarding claim 5, a setback is located when abutted at the underside (fig. II: see gap at bottom).
Regarding claim 6, the two panels have a lower edge break (see gap at bottom).
Regarding claim 7, the lower edge break is larger on one panel than the other (fig. II: see c and c of opposite panels being sized differently when joined).
Regarding claim 11, the lateral projection inherently is a distal area of a panel edge.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 444,042 to Brock.
Regarding claims 8-10, Brock does not disclose an adhesive underneath the panels.  However, Brock discloses the use of adhesive for assembly (line 49).  It would .
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.  Regarding the applicants arguments of the recent claim amendments, these are addressed in the new action above.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633